Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 1 of 41




                           EXHIBIT A
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 2 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 3 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 4 of 41




                           EXHIBIT B
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 5 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 6 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 7 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 8 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 9 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 10 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 11 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 12 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 13 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 14 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 15 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 16 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 17 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 18 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 19 of 41




                           EXHIBIT C
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 20 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 21 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 22 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 23 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 24 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 25 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 26 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 27 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 28 of 41




                           EXHIBIT D
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 29 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 30 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 31 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                        Exhibit A-E Page 32 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                        Exhibit A-E Page 33 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 34 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                        Exhibit A-E Page 35 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                        Exhibit A-E Page 36 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 37 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 38 of 41
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 39 of 41




                           EXHIBIT E
  Case 19-30296-RG            Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33                    Desc
                                    Exhibit A-E Page 40 of 41




Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for SN Servicing Corporation as
servicer for U.S. Bank Trust National Association
as Trustee of Chalet Series III Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
                                                                   :   CASE NO.: 19-30296-RG
 IN RE:                                                            :
                                                                   :   CHAPTER: 13
 Sophia A Cyrwus,                                                  :
                                                                   :   HON. JUDGE.:
 Debtor.                                                           :   Rosemary Gambardella
                                                                   :
                                                                   :
                                                                   :   HEARING DATE:
                                                                   :   March 18, 2020 at 10:00am
                                                                   :
-------------------------------------------------------------------X
  CERTIFICATION RE POST-PETITION PAYMENT HISTORY ON THE NOTE AND
                     MORTGAGE DATED 09/24/2008


________________________
 Alisha McNeese                 of full age, employed as ___________________________
                                                           Bankruptcy Asset Manager      by SN
Servicing Corporation as servicer for U.S. Bank Trust National Association as Trustee of
Chalet Series III Trust, hereby certifies the following information:

Property Address: 62 Passaic Street, Passaic, New Jersey 07055

Mortgage Holder: U.S. Bank Trust National Association as Trustee of Chalet Series III Trust

Mortgagor(s)/Debtor(s): Sophia A Cyrwus
Case 19-30296-RG   Doc 19-2 Filed 02/20/20 Entered 02/20/20 17:37:33   Desc
                         Exhibit A-E Page 41 of 41
